UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6079


HENRY RAY DUNCAN, II,

                Plaintiff - Appellant,

          v.

HAROLD CLARKE, Director of VA DOC, sued individually and in
official capacity; G. M. HINKLE, Warden, Greensville
Correctional Center, sued individually and in official
capacity;   M.   R.    HANDSOME,  Lieutenant,   Greensville
Correctional Center, sued individually and in official
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:12-cv-00482-JRS)


Submitted:   September 4, 2015           Decided:   September 14, 2015


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Ray Duncan, II, Appellant Pro Se. James Milburn Isaacs,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Henry Ray Duncan, II, appeals the district court’s order

granting summary judgment to the Defendants and dismissing his

civil    rights    complaint.        We   review       a    district      court’s     order

granting summary judgment de novo, viewing the facts and drawing

reasonable       inferences     in   the       light       most    favorable     to    the

nonmoving party.         Pender v. Bank of Am. Corp., 788 F.3d 354, 361

(4th Cir. 2015).         Summary judgment is appropriate when “there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                           Fed. R. Civ. P.

56(a).      We    have   reviewed    the       record      and    find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Duncan v. Clarke, No. 3:12-cv-00482-JRS (E.D.

Va. Jan. 6, 2015).          We dispense with oral argument because the

facts    and     legal   contentions      are    adequately        presented      in   the

materials      before    this   court     and    argument         would    not   aid    the

decisional process.



                                                                                 AFFIRMED




                                           2